Citation Nr: 1307442	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for orthopedic manifestations of lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD), currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from April 1992 to December 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied an increased rating for the Veteran's lumbar spine disability.

In July 2006, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In June 2007, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  In June 2010, the Veteran and his spouse testified during a hearing at the RO before a different VLJ.  Transcripts of each hearing are of record.

In October 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While in remand status, service connection for radiculopathy of each lower extremity was granted, with a rating assigned.  There has been no disagreement with that action.  The issue before the Board consists of orthopedic manifestations.  There is nothing in this decision that affects the temporary total rating assigned.  The decision herein concerns only those periods when the regular schedular provisions are for consideration.

In September 2011, the Board notified the Veteran that the VLJ who conducted the June 2010 hearing is no longer at the Board and that he had the right to testify at another hearing, because the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707 (2012).  The Board notes that the VLJ who conducted the June 2007 Travel Board hearing is also no longer at the Board.  The Veteran indicated later in September 2011 that he did not wish to appear at a hearing and requested that the Board consider his claim based on the evidence of record.  The Board will therefore do so.  Review of Virtual VA reveals no pertinent documents that are not in the paper file.


FINDING OF FACT

Lumbar spine disability has caused neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes having a total duration of at least 6 weeks during any 12 months of the appeal period.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for lumbar spine DDD and DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003-5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2004, November 2004, and June 2005 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to an increased rating for his lumbar spine disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the above letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in an August 2008 letter.  The August 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In addition, the Board instructed the RO/AMC in its October 2010 remand to invite the Veteran to submit any new and pertinent evidence in his possession or identify any outside source of such new and pertinent evidence and explain the type of evidence it is his ultimate responsibility to submit.  The RO/AMC sent a November 2010 letter consistent with the Board's instructions and therefore complied with the Board's remand instructions in this regard.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran was also afforded multiple VA examinations as to the severity of his lumbar spine disability.  In its November 2010, the Board instructed the RO/AMC to obtain an addendum from the physician who had conducted the most recent April 2010 VA examination regarding the nature and duration of any incapacitating episodes.  Such addendum was provided in November 2010.  For the reasons stated below, the VA examinations and addendum are adequate for rating purposes and the RO/AMC therefore complied with the Board's remand instructions in this regard as well.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for lumbar spine disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 40 percent rating is warranted for the Veteran's lumbar spine disability.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DCs 5003-5243.  DC 5003 provides for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  DC 5243 is applicable to intervertebral disc syndrome (IVDS).  All diseases and injuries of the spine other than IVDS, however, are to be evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is to be rated either under the general rating formula or under the Formula for Rating IVDSS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent rating is warranted for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for "incapacitating episodes having a total duration of at least 6 weeks during the past 12 months."  Given the possibility of staged ratings as discussed above, the Board interprets this language to indicate that a 60 percent rating would be warranted where there were incapacitating episodes of 6 weeks during any 12 months of the appeal period beginning one year prior to the filing of the June 2004 appeal period.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (discussing effective dates relating to claims for increased ratings under 38 U.S.C.A. § 5110(b)(2)).  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note 1 to the general rating formula provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code.  As noted above, in August 2011, the RO granted service connection for radiculopathy of each lower extremity and assigned separate 20 percent ratings.  As neither the Veteran nor his representative have expressed dissatisfaction with these ratings, or otherwise contended that there are additional associated objective neurologic abnormalities, and the evidence does not reflect the existence of such abnormalities (for example, the Veteran specifically denied bowel or bladder impairment throughout the appeal period including at the July 2007 Board hearing and during May 2010 examination at Arizona Pain Specialists, and there is no other evidence of such impairment), there is no issue with regard to associated objective neurologic abnormalities before the Board and the issue has been recharacterized accordingly on the title page.

Finally in this regard, in the July 2012 post remand brief, the Veteran's representative indicated that the Board must consider whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See 38 C.F.R. §§ 4.40, 4.45 (2012).  In this case, however, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  The Court has indicated that the cited regulations are not for application in these circumstances.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although VA suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  The Board will therefore not consider the DeLuca factors on this appeal.

The Veteran does not claim, and the evidence does not reflect, that there has been unfavorable ankylosis of the entire thoracolumbar spine.  Significantly, Note 5 to the general rating formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note 5 further indicates that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Neither the VA nor private treatment records, nor the VA examination reports, indicated that there was the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension resulting in any of the symptoms listed in Note 5.  Rather, there was no indication of such ankylosis in any of the VA or private treatment records or on VA examination.

For example, on the December 2004 VA examination, there was limitation of motion of the lumbar spine, with flexion to 32 degrees, extension to 5 degrees, 20 degrees lateral flexion and 15 degrees rotation bilaterally, with no notation or diagnosis of ankylosis.  October 2006 VA examination, range of motion was flexion 60 degrees, extension 5 degrees, side bending 5 degrees to the right and 10 degrees to the left, and rotation 10 degrees to the right and 20 degrees to the left, with no notation or diagnosis of ankylosis.  An October 2008 VA home assessment, the Veteran was "virtually unable to flex or extend his spine, but there was flexion to 25 degrees, extension to 15 degrees, lateral flexion to 10 degrees, and rotation to 10 degrees.  An October 2008 neurological consultation indicated that there was a significant reduction in range of motion in forward flexion, extension, lateral bending, and rotation, but no ankylosis was noted.

Significantly, the Veteran underwent L5-S1 anterior lumbar interbody fusion in June 2009.  The instrumentation to hold it in place was insufficient, and in July 2009 he underwent a posterior instrumentation to further support the spine. He then had a revision of the posterior cementation secondary to severe leg pain after the second surgery.  Given that the Court has defined ankylosis to mean that "a joint is fixed, or 'frozen' in one position," Villareal v. Principi, 18 Vet.App. 13 (2001), fusion surgery residuals would appear to include some degree of ankylosis, in particular fixation of the L5-S1 anterior lumbar body.  Subsequent treatment records and VA examination, however, reflect that there were no symptoms more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine subsequent to the fusion surgery.  For example, on the April 2010 VA examination, although the Veteran was unable to do extension for range of motion testing, and preferred to maintain a baseline of forward flexion between 10 and 15 degrees, forward flexion was to 30 degrees, lateral flexion was to 10 degrees on the left and 5 degrees on the right, lateral rotation was to 10 degrees on the left and 8 degrees on the right, and no notation or diagnosis of ankylosis.  In addition, private treatment records from Arizona Pain Specialists indicated significant pain with all movements of the spine, but on examination in May and June 2010 there was some paraspinous musculature spasm, no gross anatomical abnormalities, and decreased range of motion the lumbar extension and flexion, but no notation or diagnosis of ankylosis.  Similarly, in his written statements and during the RO and Board hearings, the Veteran indicated that he experienced various lumbar spine symptoms, including pain, stiffness, and instability, but did not indicate that his entire thoracolumbar spine or the entire spine was fixed in flexion or extension, or that the ankylosis resulted in any of the symptoms listed in Note 5 to the general rating formula.

As the above evidence reflects there have been no symptoms more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine throughout the appeal period, a rating higher than 40 percent is not warranted under the general rating formula.  The only basis for a higher schedular rating would therefore be incapacitating episodes lasting at least 6 weeks during any 12 month period of the appeal period.  The Veteran has stated and the Veteran's representatives have argued that there have been incapacitating episodes warranting a higher rating, but the evidence reflects that any such episodes have not been of sufficient duration to warrant a higher rating.

At the time of the June 2007 Board hearing, the Veteran submitted prescriptions including a June 2007 prescription from a "M.S.," a nurse practitioner (NP) in which she recommended pain medication and "bed rest to deal with significantly painful back pain."  During the Board hearing, the Veteran's representative asked the Veteran when he was prescribed bed rest, and he replied that "it didn't exactly say bed rest, but that it was first for 7 days and then a full 6 weeks.  Prior to that there was no bed rest."  As noted, the Veteran underwent spinal fusion surgery in June 2009.  A July 15, 2009 Scottsdale Healthcare Consultation report indicated that the Veteran presented to the Emergency Room because of progressively worsening lumbar spine pain.  The assessment indicated that the fusion surgery had failed and that additional surgical stabilization was required and that the Veteran needed to be hospitalized until the surgery.  The physician, Dr. "F.M.," wrote, "I have requested that he stay at bedrest with bathroom privileges only."  The stabilization surgery took place on July 20, 2009.  In an August 2009 letter, Dr. J.W., the surgeon, explained the surgeries and indicated that the Veteran appeared to be recovering.  He noted, however, that given the extent of the spine disease, he did not anticipate that the Veteran would be able to work in the future and was permanently disabled. 

The Veteran's representative argued during the June 2010 Board hearing that the April 2010 VA examination was inadequate because the examiner addressed range of motion but did not address incapacitating episodes.  In its October 2010 remand, the Board noted that the Veteran had been prescribed bed rest but indicated that it was not clear from the record whether the bed rest was prescribed by a physician or its duration.  The Board therefore instructed the RO/AMC to obtain an opinion from the April 2010 VA examiner, or another physician if the April 2010 VA examiner was unavailable, as to the nature and duration of the Veteran's incapacitating episodes.  In November 2010, a VA physician reviewed the claims file and, with regard to the question of the total duration of incapacitating episodes during the prior 12 months, wrote, "There are no known incapacitating episodes as defined by Note 1 Diagnostic Code 5243."  With regard to the total duration of incapacitating episodes in the 12 months prior to the April 2010 VA examination, the physician noted that the Veteran reported no known episodes of bed rest on an outpatient basis.  The physician noted the 3 hospitalizations for surgery in June to July 2009 with the duration of bed rest during these hospitalizations not available.  He noted the Veteran's re-hospitalization in July 2009 and Dr. F.M.'s July 2009 note that he requested bed rest with bathroom privileges only.  The VA physician noted that the duration of the bed rest was not indicated.  The VA physician also noted that records with regard to bed rest were not available.  In response to the question of when the Veteran began to have incapacitating episodes, the VA physician noted that the Veteran reported that he was initially prescribed bed rest by M.S., a nurse practitioner and that the Veteran provided a copy of the June 2007 prescription for bed rest.

The above evidence reflects that the Veteran is not entitled to a higher, 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Initially, the Board notes that the November 2010 addendum answered the questions posed by the Board's October 2010 remand, and was prepared by a physician who reviewed the claims file, thus substantially complying with the Board's remand instructions, which allowed for an addendum by a different physician if the one who performed the April 2010 VA examiner was unavailable.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The April 2010 VA examination was otherwise adequate notwithstanding a lack of claims file review because it was based on consideration of the Veteran's prior medical history (as reported by the Veteran) and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance").

As indicated by the VA examiner, the June 2007 prescription for bed rest is by a nurse practitioner.  Note 1 requires bed rest prescribed by a physician in order to meet the definition of an incapacitating episode.  Moreover, there is no indication that bed rest was prescribed for back pain for at least 6 weeks during any 12 month period of the appeal.  Dr. F.M.'s note did not indicate the length of time he prescribed bed rest, but was prepared in connection with surgery that took place less than a week later.  The Board finds that a request for bed rest prior to surgery is not the equivalent of a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician lasting at least six weeks.  As incapacitating episodes having a total duration of at least 6 weeks would be the only basis for a rating higher than the current 40 percent, neither this note, nor any other document, warrants a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board has considered the Veteran's lay statements and his report of being prescribed bed rest, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report observations as well as contemporaneous medical diagnoses), but in this case the applicable regulation contains a specific definition of incapacitating episodes, and, for the reasons stated above, the Board's review of all of the evidence reflects that the Veteran has not had such incapacitating episodes for a time period warranting a higher rating under the relevant Formula.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbar spine DDD and DJD are fully contemplated by the applicable rating criteria.  The Veteran and his representative have noted symptoms such as pain and stiffness, but the general rating formula specifically provides that it is to be applied "with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of the disease."  The general rating formula and Formula for rating IVDS based on incapacitating episodes therefore fully contemplate these and the other symptoms of the Veteran's lumbar spine DDD and DJD.  In any event, the Board notes that the Veteran is in receipt of a TDIU, which would render any extraschedular rating moot.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating higher than 40 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for orthopedic manifestations of lumbar spine DDD and DJD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for orthopedic manifestations of lumbar spine DDD and DJD, currently rated 40 percent disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


